Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered.  Applicant has amended the claims to include “and a change in properties of the organic light emitting layer are produced”.  Applicant has argued that Okabe does not disclose the color temperature.  This argument is respectfully found to be not persuasive, because Okabe discloses in Fig 3 and in Fig. 4 spectra of the active layer under conditions at steps in the process disclosed by Okabe, and the rejection of the last Office Action stated the steps and reasoning for the rejection and for the limitation relied upon for the Nanno reference and reasoning for the combination of the two references, that is in order to prevent degradation of the light emitting components, the components have wavelengths of 500 nm or longer, as stated in the rejection of the last Office Action (MPEP (2145(IV) Arguing against references individually ). In addition, it is well known in the art that the concept of the color temperature of a radiation source, which can be adjusted in order to change optical characteristics of the radiation source, for example as disclosed by Huth-Fehre et al (US 6,542,239 B1), not relied upon in a rejection but is an example of the concept of color temperature being known in the prior art and that the concept was used in Okabe as disclosed by  Huth-Fehre et al   (col. 1, lines 32-54),  With respect to Applicant’s amendment of claim 1 to include “and a change inproperties of the organic light emitting layer are produced, the changes disclosed by Okabe in view of Nanno discloses that changes in the spectra indicate changes in the properties of the emitting layer, and with respect to the time, the combination of Okabe and Nanno discloses that the treatment would be carried out such as to avoid damage or deterioration of the emitting device, as stated in the rejection of the last Office Action, which one of 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”).
Okabe discloses a method of  forming by ink-jet printing (para. 0110) an organic electroluminescent element (Abstract) which includes forming an anode 2, a luminescent layer 5, and a cathode 9, the light emission layer on the anode, and forming the  cathode on the light emission layer (para. 0135 and Fig. 1), the method of forming is an ink-jet method.   Okabe  also discloses controlling the wavelength (para. 0114-0115), which is a disclosure of adjusting the color temperature, as is well known in the art that the wavelength range affects the color temperature.

Nanno, in the same field of endeavor of organic light emitting device manufacture (Abstract), discloses that ink for the light emitting layer degrades when exposed to light with a wavelength range below a certain range (para. 0003) and therefore the light emitting components are constituted of compoenents with wavelength from 500 nm or longer in order to not cause degradation (para. 0037-0038 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Nanno with the method disclosed by Okabe in order to obtain the benefit disclosed by Nanno of the ink not degrading.
Re claim 3:  The combination of Okabe and Nanno discloses :  Okabe discloses a method of  forming by ink-jet printing (para. 0110) an organic electroluminescent element (Abstract) which includes forming an anode 2, a luminescent layer 5, and a cathode 9, the light emission layer on the anode, and forming the  cathode on the light emission layer (para. 0135 and Fig. 1), the method of forming is an ink-jet method.   Okabe  also discloses controlling the wavelength (para. 0114-0115), which is a disclosure of adjusting the color temperature, as is well known in the art that the wavelength range affects the color temperature.
Okabe does not explicitly state the disclosed range of wave lengths for the step before the second electrode forming.
Nanno, in the same field of endeavor of organic light emitting device manufacture (Abstract), discloses that ink for the light emitting layer degrades when exposed to light with a wavelength range below a certain range (para. 0003) and therefore the light emitting components are constituted of compoenents with wavelength from 500 nm or longer in order to not cause degradation (para. 0037-0038 and 0041).

Re claim 5:  The combination of Okabe and Nanno discloses : Okabe discloses a method of  forming by ink-jet printing (para. 0110) an organic electroluminescent element (Abstract) which includes forming an anode 2, a luminescent layer 5, and a cathode 9, the light emission layer on the anode, and forming the  cathode on the light emission layer (para. 0135 and Fig. 1), the method of forming is an ink-jet method.   Okabe  also discloses controlling the wavelength (para. 0114-0115), which is a disclosure of adjusting the color temperature, as is well known in the art that the wavelength range affects the color temperature.
Okabe does not explicitly state the disclosed range of wave lengths for the step before the second electrode forming.
Nanno, in the same field of endeavor of organic light emitting device manufacture (Abstract), discloses that ink for the light emitting layer degrades when exposed to light with a wavelength range below a certain range (para. 0003) and therefore the light emitting components are constituted of compoenents with wavelength from 500 nm or longer in order to not cause degradation (para. 0037-0038 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Nanno with the method disclosed by Okabe in order to obtain the benefit disclosed by Nanno of the ink not degrading.


s 2 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claims 1 and 3 above, and further in view of Yokoyama et al (US 5,378,274)(“Yokoyama”).
Okabe in view of Nanno discloses the limitations of claims 1 and 3 as stated above.  Okabe in view of Nanno is silent with respect to the recited lx-hrs.
Yokoyama, in the same field of endeavor of color displays (col. 1, lines 20-28), discloses that a color containing layer for 100 hrs having been irradiated by 1,000,000 lux (col. 19, lines 56-66), which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claim 3 above, and further in view of Masumo (US 2005/0057154 A1).
Okabe in view of Nanno discloses the limitations of claim 3 as stated above.  Okabe in view of Nanno is silent with respect to the recited dew point.  
Masumo, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses the organic light emitting layer  between the two electrodes (para. 0071) is formed in dry air  and a dew point of -80 degrees(para.  0089-0091 and para. 0100) before forming the second electrode to prevent exterior air (para. 0071 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masumo with the method disclosed by Okabe in view of Nanno in order to obtain the benefit of protecting the organic light emitting layer as disclosed by Masumo.


7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claim 3 above, and further in view of Masumo (US 2005/0057154 A1).
Okabe in view of Nanno discloses the limitations of claim 3 as stated above.  Okabe in view of Nanno is silent with respect to the recited atmosphere.  
Masumo, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses the organic light emitting layer  between the two electrodes (para. 0071) is formed in dry air (para.  0089-0091) before forming the second electrode to prevent exterior air (para. 0071 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masumo with the method disclosed by Okabe in view of Nanno in order to obtain the benefit of protecting the organic light emitting layer as disclosed by Masumo.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claim 5 above, and further in view of Masumo (US 2005/0057154 A1).
Okabe in view of Nanno discloses the limitations of claim 5 as stated above.  Okabe in view of Nanno is silent with respect to the recited dew point.  
Masumo, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses the organic light emitting layer  between the two electrodes (para. 0071) is formed in dry air  and a dew point of -80 degrees(para.  0089-0091 and para. 0100) before forming the second electrode to prevent exterior air (para. 0071 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masumo with the method .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claim 5 above, and further in view of Masumo (US 2005/0057154 A1).
Okabe in view of Nanno discloses the limitations of claim 5 as stated above.  Okabe in view of Nanno is silent with respect to the recited atmosphere.  
Masumo, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses the organic light emitting layer  between the two electrodes (para. 0071) is formed in dry air (para.  0089-0091) before forming the second electrode to prevent exterior air (para. 0071 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masumo with the method disclosed by Okabe in view of Nanno in order to obtain the benefit of protecting the organic light emitting layer as disclosed by Masumo.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895